Citation Nr: 0330833	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia, left knee, with repair of a torn medial 
meniscus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from December 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision. 

Following certification of her appeal, the veteran raised 
the issue of entitlement to service connection for a right 
knee disorder, claimed to be secondary to the service-
connected left knee disability.  This matter has not been 
adjudicated by the RO, and is referred to the RO for 
appropriate action.


REMAND

The veteran argues that the service-connected left knee 
disorder is more severe than is contemplated by the 
currently assigned rating.  Having considered her 
contentions in light of the record and the applicable law, 
the Board finds that this matter must be remanded for 
further development.  

In conjunction with a May 2003 hearing before the 
undersigned held at the RO, the veteran submitted private 
medical records reflecting an increase in the left knee 
disability when compared to the results of the most recent 
VA examination, which was conducted in November 2000.  The 
private physician documented the results of a physical 
examination and an X-ray study, which showed osteoarthritis 
in the left knee.  The medical evidence of record prior to 
May 2003 did not indicate that the veteran had arthritis of 
the left knee.  The private physician did not, however, 
provide the range of motion for the left knee, including any 
limitation of motion due to pain.  The range of motion of 
the left knee is material in determining the rating to be 
assigned for the left knee disability.  The Board finds, 
therefore, that an additional VA examination is required.

The veteran's left knee disability is currently evaluated 
under Diagnostic Code 5257 for subluxation and instability 
of the knee.  38 C.F.R. § 4.71a (2003).  VA's General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  In re-adjudicating the 
veteran's appeal the RO should, therefore, consider whether 
an increased rating or a separate rating is warranted for 
the osteoarthritis in the left knee.

Accordingly, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should ascertain whether the 
veteran has received any VA, non-VA, or 
other medical treatment for the left 
knee disorder that is not evidenced by 
the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain any records so 
identified, and associate them with the 
claims folder.  If the RO is unable to 
obtain any records identified by the 
veteran, the claims file should be 
documented to that effect and the 
veteran so notified.

3.  The RO should afford the veteran a 
VA medical examination in order to 
ascertain the severity of the service-
connected left knee disorder.  The 
veteran's claims folder, and a copy of 
this remand, should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any 
diagnostic tests or studies, including 
radiological studies, that are deemed 
necessary for an accurate assessment, 
and the examiner should review the 
results of any such studies prior to 
completion of the report.  

The examiner should conduct an 
examination of the left knee and provide 
a diagnosis for any pathology found.  
The examiner should also document all 
functional limitations resulting from 
the left knee disability, including any 
limited strength, speed, coordination, 
or endurance of the joint.  The examiner 
should describe any limitation of motion 
in the left knee, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

